Title: From James Madison to Anthony Merry, 26 February 1805
From: Madison, James
To: Merry, Anthony


Sir,
Department of State February 26th. 1805.
I have had the Honor to receive your letter of the 23d instant stating that you have been informed that the Ship British Queen having been captured from British Subjects and carried to Charleston (S.C.) Measures have been taken to sell her there by the French Persons who have charge of her. The Collector of the Customs of that port has in Consequence been directed to ascertain whether she be a Prize Vessel, and if he find it so, to refuse her a Clearance in any other Character, as well as to intimate, as Occasion may require, to those who may have purchased her or are disposed so to do, and also to the French Persons having Charge of her that such Sale is considered by the President to be illegal. I have the Honor to be &c.
(Signed)  James Madison
